Fourth Court of Appeals
                                San Antonio, Texas
                                     October 25, 2018

                                   No. 04-17-00232-CV

                                  Thomas Ritter HELM,
                                       Appellant

                                             v.

                                 Lisa Lorraine HAUSER,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-16709
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court